In a negligence action to recover damages for personal injuries, defendants appeal from an interlocutory judgment of the Supreme Court, Kings County, entered April 10, 1974, against them upon the issue of liability, upon the trial court’s setting aside of the jury verdict in favor of defendants upon that issue and its direction for the entry of an interlocutory judgment in favor of plaintiff. Interlocutory judgment reversed, without costs, and jury verdict reinstated. The trial court erred in setting aside the jury verdict and in directing a verdict in plaintiff’s favor on the issue of liability. It cannot be said that the jury could not have reached its verdict on any fair interpretation of the evidence. Latham, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.